Citation Nr: 1740680	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to April 1947.  The Veteran died in May 1993, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        an August 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In February 2015, the Board remanded this matter for further evidentiary development, which was subsequently completed by the AOJ in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2013, the appellant's nonservice-connected death pension benefits were adjusted to the amount of $324 per month, effective August 1, 2012; $326 per month, effective December 1, 2012; and $89 per month, effective August 1, 2013.


CONCLUSION OF LAW

The criteria for additional nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. §§ 3.23, 3.24 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has raised no issues with the duty to notify or duty to assist.  See   Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran passed away in May 1993.  In November 1993, the appellant was awarded nonservice-connected death pension benefits, effective from November    1, 1993.  In February 2013, the appellant filed a claim seeking an increase in her nonservice-connected death pension benefits.  

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  However, the annual income of the claimant for this benefit may not exceed the Maximum Annual Pension Rate (MAPR) for this benefit.  The MAPR for death benefits is specified in 38 U.S.C.A. §§ 1541 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published           in Title 38 of the Code of Federal Regulations. 38 C.F.R. § 3.2.

In August 2013, the appellant's nonservice-connected death pension benefits were adjusted to the amount of $324 per month, effective August 1, 2012; $326 per month, effective December 1, 2012; and $89 per month, effective August 1, 2013.

The RO made this decision based upon the $2,841 in burial expenses submitted by the appellant on July 24, 2012, and made effective August 1, 2012, pursuant to 38 C.F.R. § 3.660 (a)(2).

The MAPR for a surviving spouse with no dependents in 2012 is $8,219.  The appellant's annual Social Security payments in 2012 were $7,164.  To determine    the death pension benefit amount beginning August 1, 2012, the RO reduced the appellant's annual countable income of $7,164 by the burial expenses of $2,841, which resulted in an annual countable income of $4,323.  The RO then subtracted the $4,323 income from the $8,219 MAPR, which left the appellant with an annual nonservice-connected death pension award amount of $3,896 or $324 per month, effective August 1, 2012.

Beginning December 1, 2012, the MAPR for a surviving spouse with no dependent increased to $8,359.  Also at this time, the appellant's annual Social Security payments increased to $7,284.  To determine the death pension benefit amount beginning December 1, 2012, the RO subtracted the appellant's $2,841 in expenses from her $7,284 in Social Security payments which left an adjusted income of $4,443.  Subtracting the adjusted income from the MAPR of $8,359 left an annual nonservice-connected death pension award of $3,916 or $326 per month, beginning December 1, 2012.

The expenses claimed by the appellant in 2012, which were burial expenses and  not ongoing, could only be counted for a one year period.  These expenses were discontinued by the RO as an expense one year later beginning August 1, 2013.    As such, the RO reduced the MAPR $8,359 annual income limit by the appellant's $7,284 in annual Social Security payments, which left the appellant an annual nonservice-connected pension award of $1,075 or $89 per month, effective August 1, 2013.

The appellant appealed this decision claiming that additional nonservice-connected death pension benefits were owed.  At her December 2014 hearing, the appellant indicated that all of her medical expenses had not been considered.  

In December 2015, the Board remanded this matter instructing the RO to provide the appellant with a medical expense report to update her unreimbursed medical expenses since August 1, 2012.  Although provided with this request and information in August 2016, no response from the appellant has been received.

The Board has found no error in the calculations made by the RO in setting the amount of the appellant's nonservice-connected pension benefits.  Although given an opportunity to present additional evidence of expenses which could alter the pension amount awarded, no such evidence has been received.  Accordingly, there is no legal basis on which the appellant's claim can be granted.  Sabonis v. Brown,    6 Vet. App. 426 (1994).  

 
ORDER

Entitlement to additional nonservice-connected death pension benefits is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


